Exhibit 10.16A

 

RESTRICTED STOCK UNIT AGREEMENT

 

BUFFALO WILD WINGS, INC.

2003 EQUITY INCENTIVE PLAN

 

THIS AGREEMENT, made effective as of this      day of                 , 20    ,
by and between Buffalo Wild Wings, Inc., a Minnesota corporation (the
“Company”), and                                      (“Participant”).

 

W I T N E S S E T H:

 

WHEREAS, Participant on the date hereof is a member of the Board of Directors of
the Company; and

 

WHEREAS, the Company wishes to grant a restricted stock unit award to
Participant for shares of the Company’s Common Stock pursuant to the Company’s
2003 Equity Incentive Plan (the “Plan”); and

 

WHEREAS, the Administrator of the Plan has authorized the grant of a restricted
stock unit award to Participant;

 

NOW, THEREFORE, in consideration of the premises and of the mutual covenants
herein contained, the parties hereto agree as follows:

 

1. Grant of Restricted Stock Unit Award; Term. The Company hereby grants to
Participant on the date set forth above a restricted stock unit award (the
“Award”) for                      restricted stock units on the terms and
conditions set forth herein. Each restricted stock unit shall entitle the
Participant to receive one share of the Company’s Common Stock. This Award shall
expire                             , unless terminated earlier under the
provisions of Paragraph 2 below.

 

2. Vesting of Restricted Stock Units.

 

a. General. The restricted stock units subject to this Award shall remain
forfeitable until the date the risks of forfeiture lapse with respect to a
percentage of such units (the “Vesting Date”). The Vesting Date shall be the
last day of any fiscal year during the term of the Award in which the Company
achieves its Annual Earnings Target (as defined herein). If, for any fiscal year
ending on a Vesting Date, the Company achieves [        ][95%] of the earnings
target as established by the Board of Directors for such fiscal year (each an
“Annual Earnings Target”), the risks of forfeiture relating to
[        ][33 1/3%] of the restricted stock units specified in Paragraph 1 shall
lapse. The risks of forfeiture relating to the remaining restricted stock units
shall continue to lapse in this manner until the risks of forfeiture relating to
100% of the restricted stock units specified in Paragraph 1 have lapsed.

 

b. Termination of Directorship. If the Participant ceases to be a director of
the Company at any time prior to a Vesting Date for any reason other than as a
result of the failure of the director to be nominated or, if nominated,
reelected to the Board of Directors, then the Participant shall immediately
forfeit all shares of Stock subject to this Award which have not yet vested and
for which the risks of forfeiture have not lapsed. If the Participant ceases to
be a director



--------------------------------------------------------------------------------

of the Company as a result of the failure of the director to be nominated or, if
nominated, reelected to the Board of Directors prior to the Vesting Date for any
portion of this Award, then all risks of forfeiture on the shares of Stock
subject to this Award shall immediately lapse and such shares shall be
immediately issued to Participant.

 

3. Issuance of Shares. On the date the Company files its 10-K for each fiscal
year of the Award, the Company shall cause to be issued a stock certificate
representing that number of shares of Common Stock which is equivalent to the
percentage of restricted stock units for which the risks of forfeiture have
lapsed, less any shares withheld for payment of taxes as provided in Section
4(e) below, and shall deliver such certificate to Participant. Until the
issuance of such shares, Participant shall not be entitled to vote the shares of
Common Stock represented by such restricted stock units, shall not be entitled
to receive dividends attributable to such shares of Common Stock, and shall not
have any other rights as a shareholder with respect to such shares.

 

4. General Provisions.

 

a. Securities Law Compliance. Participant shall not transfer or otherwise
dispose of the shares of Common Stock received pursuant to this Agreement until
such time as counsel to the Company shall have determined that such transfer or
other disposition will not violate any state or federal securities laws. The
Participant may be required by the Company, as a condition of the effectiveness
of this restricted stock unit award, to agree in writing that all Common Stock
subject to this Agreement shall be held, until such time that such Common Stock
is registered and freely tradable under applicable state and federal securities
laws, for Participant’s own account without a view to any further distribution
thereof, that the certificates for such shares shall bear an appropriate legend
to that effect and that such shares will be not transferred or disposed of
except in compliance with applicable state and federal securities laws.

 

b. Mergers, Recapitalizations, Stock Splits, Etc. Pursuant and subject to
Section 12 of the Plan, certain changes in the number or character of the Common
Stock of the Company (through merger, consolidation, exchange, reorganization,
divestiture (including a spin-off), liquidation, recapitalization, stock split,
stock dividend or otherwise) shall result in an adjustment, reduction or
enlargement, as appropriate, in Participant’s rights with respect to any
restricted stock units subject to this Award which continue to be subject to
risks of forfeiture (i.e., Participant shall have such “anti-dilution” rights
under the Award with respect to such events, but shall not have “preemptive”
rights).

 

c. Shares Reserved. The Company shall at all times during the term of this
Agreement reserve and keep available such number of shares as will be sufficient
to satisfy the requirements of this Agreement.

 

d. Withholding Taxes. In order to permit the Company to comply with all
applicable federal or state income tax laws or regulations, the Company may take
such action as it deems appropriate to insure that, if necessary, all applicable
federal or state payroll, income or other taxes attributable to this Award are
withheld from any amounts payable by the Company to the Participant. The Company
may, at its option, require the Participant to satisfy such obligations, in
whole or in part, by delivering shares of Common Stock received pursuant to this
Award on which the risks of forfeiture have lapsed. If the Company is unable to
withhold such federal and state taxes, for whatever reason, the Participant
hereby agrees to pay to the Company an amount equal to the amount

 

2



--------------------------------------------------------------------------------

the Company would otherwise be required to withhold under federal or state law.
In addition, the withholding taxes may be satisfied by delivery of Common Stock
as permitted by Section 17(d) of the Plan.

 

e. 2003 Equity Incentive Plan. The Award evidenced by this Agreement is granted
pursuant to the Plan, a copy of which Plan has been made available to
Participant and is hereby incorporated into this Agreement. This Agreement is
subject to and in all respects limited and conditioned as provided in the Plan.
The Plan governs this Agreement and, in the event of any questions as to the
construction of this Agreement or in the event of a conflict between the Plan
and this Agreement, the Plan shall govern, except as the Plan otherwise
provides.

 

f. Lockup Period Limitation. Participant agrees that in the event the Company
advises Participant that it plans an underwritten public offering of its Common
Stock in compliance with the Securities Act of 1933, as amended, and that the
underwriter(s) seek to impose restrictions under which certain shareholders may
not sell or contract to sell or grant any option to buy or otherwise dispose of
part or all of their stock purchase rights of the underlying Common Stock,
Participant hereby agrees that for a period not to exceed 180 days from the
prospectus, Participant will not sell or contract to sell or grant an option to
buy or otherwise dispose of this Agreement or any of the underlying shares of
Common Stock without the prior written consent of the underwriter(s) or its
representative(s).

 

g. Blue Sky Limitation. Notwithstanding anything in this Agreement to the
contrary, in the event the Company makes any public offering of its securities
and determines, in its sole discretion, that it is necessary to reduce the
number of issued but unvested restricted stock units so as to comply with any
state securities or Blue Sky law limitations with respect thereto, the Board of
Directors of the Company shall remove the risks of forfeiture of this restricted
stock award, provided that the Company gives Participant 15 days’ prior written
notice of such acceleration. Notice shall be deemed given when delivered
personally or when deposited in the United States mail, first class postage
prepaid and addressed to Participant at the address of Participant on file with
the Company.

 

h. Accounting Compliance. Participant agrees that, if a merger, reorganization,
liquidation or other “transaction” as defined in Section 12 of the Plan occurs,
and Participant is an “affiliate” of the Company or any subsidiary (as defined
in applicable legal and accounting principles) at the time of such transaction,
Participant will comply with all requirements of Rule 145 of the Securities Act
of 1933, as amended, and the requirements of such other legal or accounting
principles, and will execute any documents necessary to ensure such compliance.

 

i. Stock Legend. The Administrator may require that the certificates for any
shares of Common Stock purchased by Participant (or, in the case of death,
Participant’s successors) shall bear an appropriate legend to reflect the
restrictions of Paragraph 4(b) and Paragraphs 4(g) through 4(h) of this
Agreement; provided, however, that failure to so endorse any of such
certificates shall not render invalid or inapplicable Paragraph 4(j).

 

j. Scope of Agreement. This Agreement shall bind and inure to the benefit of the
Company and its successors and assigns and Participant and any successor or
successors of Participant permitted by this Agreement. This Award is expressly
subject to all terms and conditions contained in the Plan and in this Agreement,
and Participant’s failure to execute this Agreement shall not relieve
Participant from complying with such terms and conditions.

 

3



--------------------------------------------------------------------------------

k. Arbitration. Any dispute arising out of or relating to this Agreement or the
alleged breach of it, or the making of this Agreement, including claims of fraud
in the inducement, shall be discussed between the disputing parties in a good
faith effort to arrive at a mutual settlement of any such controversy. If,
notwithstanding, such dispute cannot be resolved, such dispute shall be settled
by binding arbitration. Judgment upon the award rendered by the arbitrator may
be entered in any court having jurisdiction thereof. The arbitrator shall be a
retired state or federal judge or an attorney who has practiced securities or
business litigation for at least 10 years. If the parties cannot agree on an
arbitrator within 20 days, any party may request that the chief judge of the
District Court of Hennepin County, Minnesota, select an arbitrator. Arbitration
will be conducted pursuant to the provisions of this Agreement, and the
commercial arbitration rules of the American Arbitration Association, unless
such rules are inconsistent with the provisions of this Agreement. Limited civil
discovery shall be permitted for the production of documents and taking of
depositions. Unresolved discovery disputes may be brought to the attention of
the arbitrator who may dispose of such dispute. The arbitrator shall have the
authority to award any remedy or relief that a court of this state could order
or grant; provided, however, that punitive or exemplary damages shall not be
awarded. The arbitrator may award to the prevailing party, if any, as determined
by the arbitrator, all of its costs and fees, including the arbitrator’s fees,
administrative fees, travel expenses, out-of-pocket expenses and reasonable
attorneys’ fees. Unless otherwise agreed by the parties, the place of any
arbitration proceedings shall be Hennepin County, Minnesota.

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
on the day and year first above written.

 

BUFFALO WILD WINGS, INC. By:  

 

--------------------------------------------------------------------------------

Its:  

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

Participant

 

4



--------------------------------------------------------------------------------

Exhibit 10.16B

 

RESTRICTED STOCK UNIT AGREEMENT

 

BUFFALO WILD WINGS, INC.

2003 EQUITY INCENTIVE PLAN

 

THIS AGREEMENT, made effective as of this      day of                         ,
20    , by and between Buffalo Wild Wings, Inc., a Minnesota corporation (the
“Company”), and                                               (“Participant”).

 

W I T N E S S E T H:

 

WHEREAS, Participant on the date hereof is a key employee or officer of the
Company or a subsidiary of the Company; and

 

WHEREAS, the Company wishes to grant a restricted stock unit award to
Participant for shares of the Company’s Common Stock pursuant to the Company’s
2003 Equity Incentive Plan (the “Plan”); and

 

WHEREAS, the Administrator of the Plan has authorized the grant of a restricted
stock unit award to Participant;

 

NOW, THEREFORE, in consideration of the premises and of the mutual covenants
herein contained, the parties hereto agree as follows:

 

1. Grant of Restricted Stock Unit Award; Term. The Company hereby grants to
Participant on the date set forth above a restricted stock unit award (the
“Award”) for                  restricted stock units on the terms and conditions
set forth herein. Each restricted stock unit shall entitle the Participant to
receive one share of the Company’s Common Stock. This Award shall expire
                            , unless terminated earlier under the provisions of
Paragraph 2 below.

 

2. Vesting of Restricted Stock Units.

 

a. General. The restricted stock units subject to this Award shall remain
forfeitable until the date the risks of forfeiture lapse with respect to a
percentage of such units (the “Vesting Date”). The Vesting Date shall be the
last day of any fiscal year during the term of the Award in which the Company
achieves its Annual Earnings Target (as defined herein). If, for any fiscal year
ending on a Vesting Date, the Company achieves [        ][95%] of the earnings
target as established by the Board of Directors for such fiscal year (each an
“Annual Earnings Target”), the risks of forfeiture relating to
[            ][33 1/3%] of the restricted stock units specified in Paragraph 1
shall lapse. The risks of forfeiture relating to the remaining restricted stock
units shall continue to lapse in this manner until the risks of forfeiture
relating to 100% of the restricted stock units specified in Paragraph 1 have
lapsed.

 

b. Termination of Employment. Except as set forth herein, if the Participant’s
employment with the Company (or a subsidiary of the Company) ceases at any time
during the term of the Award, for any reason, including the Participant’s
voluntary resignation or retirement, this Award shall also terminate and all
restricted stock units subject to this Award that remain subject to risks of
forfeiture shall be forfeited by Participant. However, if the Participant’s
employment ceases for any reason during the period between a Vesting Date and
the Issuance Date (as defined in Section 3 hereof), then such Participant shall
also retain any restricted stock units which were no longer subject to risks of
forfeiture as of such Vesting Date.



--------------------------------------------------------------------------------

3. Issuance of Shares. On the date the Company files its 10-K for each fiscal
year of the Award, the Company shall cause to be issued a stock certificate
representing that number of shares of Common Stock which is equivalent to the
percentage of restricted stock units for which the risks of forfeiture have
lapsed, less any shares withheld for payment of taxes as provided in Section
4(e) below, and shall deliver such certificate to Participant. Until the
issuance of such shares, Participant shall not be entitled to vote the shares of
Common Stock represented by such restricted stock units, shall not be entitled
to receive dividends attributable to such shares of Common Stock, and shall not
have any other rights as a shareholder with respect to such shares.

 

4. General Provisions.

 

a. Employment. This Agreement shall not confer on Participant any right with
respect to continuance of employment by the Company or any of its subsidiaries,
nor will it interfere in any way with the right of the Company to terminate such
employment. Nothing in this Agreement shall be construed as creating an
employment contract for any specified term between Participant and the Company
or any subsidiary.

 

b. Securities Law Compliance. Participant shall not transfer or otherwise
dispose of the shares of Common Stock received pursuant to this Agreement until
such time as counsel to the Company shall have determined that such transfer or
other disposition will not violate any state or federal securities laws. The
Participant may be required by the Company, as a condition of the effectiveness
of this restricted stock unit award, to agree in writing that all Common Stock
subject to this Agreement shall be held, until such time that such Common Stock
is registered and freely tradable under applicable state and federal securities
laws, for Participant’s own account without a view to any further distribution
thereof, that the certificates for such shares shall bear an appropriate legend
to that effect and that such shares will be not transferred or disposed of
except in compliance with applicable state and federal securities laws.

 

c. Mergers, Recapitalizations, Stock Splits, Etc. Pursuant and subject to
Section 12 of the Plan, certain changes in the number or character of the Common
Stock of the Company (through merger, consolidation, exchange, reorganization,
divestiture (including a spin-off), liquidation, recapitalization, stock split,
stock dividend or otherwise) shall result in an adjustment, reduction or
enlargement, as appropriate, in Participant’s rights with respect to any
restricted stock units subject to this Award which continue to be subject to
risks of forfeiture (i.e., Participant shall have such “anti-dilution” rights
under the Award with respect to such events, but shall not have “preemptive”
rights).

 

d. Shares Reserved. The Company shall at all times during the term of this
Agreement reserve and keep available such number of shares as will be sufficient
to satisfy the requirements of this Agreement.

 

e. Withholding Taxes. In order to permit the Company to comply with all
applicable federal or state income tax laws or regulations, the Company may take
such action as it deems appropriate to insure that, if necessary, all applicable
federal or state payroll, income or other taxes attributable to this Award are
withheld from any amounts payable by the Company to the

 

2



--------------------------------------------------------------------------------

Participant. The Company may, at its option, require the Participant to satisfy
such obligations, in whole or in part, by delivering shares of Common Stock
received pursuant to this Award on which the risks of forfeiture have lapsed. If
the Company is unable to withhold such federal and state taxes, for whatever
reason, the Participant hereby agrees to pay to the Company an amount equal to
the amount the Company would otherwise be required to withhold under federal or
state law. In addition, the withholding taxes may be satisfied by delivery of
Common Stock as permitted by Section 17(d) of the Plan.

 

f. 2003 Equity Incentive Plan. The Award evidenced by this Agreement is granted
pursuant to the Plan, a copy of which Plan has been made available to
Participant and is hereby incorporated into this Agreement. This Agreement is
subject to and in all respects limited and conditioned as provided in the Plan.
The Plan governs this Agreement and, in the event of any questions as to the
construction of this Agreement or in the event of a conflict between the Plan
and this Agreement, the Plan shall govern, except as the Plan otherwise
provides.

 

g. Lockup Period Limitation. Participant agrees that in the event the Company
advises Participant that it plans an underwritten public offering of its Common
Stock in compliance with the Securities Act of 1933, as amended, and that the
underwriter(s) seek to impose restrictions under which certain shareholders may
not sell or contract to sell or grant any option to buy or otherwise dispose of
part or all of their stock purchase rights of the underlying Common Stock,
Participant hereby agrees that for a period not to exceed 180 days from the
prospectus, Participant will not sell or contract to sell or grant an option to
buy or otherwise dispose of this Agreement or any of the underlying shares of
Common Stock without the prior written consent of the underwriter(s) or its
representative(s).

 

h. Blue Sky Limitation. Notwithstanding anything in this Agreement to the
contrary, in the event the Company makes any public offering of its securities
and determines, in its sole discretion, that it is necessary to reduce the
number of issued but unvested restricted stock units so as to comply with any
state securities or Blue Sky law limitations with respect thereto, the Board of
Directors of the Company shall remove the risks of forfeiture of this restricted
stock award, provided that the Company gives Participant 15 days’ prior written
notice of such acceleration. Notice shall be deemed given when delivered
personally or when deposited in the United States mail, first class postage
prepaid and addressed to Participant at the address of Participant on file with
the Company.

 

i. Accounting Compliance. Participant agrees that, if a merger, reorganization,
liquidation or other “transaction” as defined in Section 12 of the Plan occurs,
and Participant is an “affiliate” of the Company or any subsidiary (as defined
in applicable legal and accounting principles) at the time of such transaction,
Participant will comply with all requirements of Rule 145 of the Securities Act
of 1933, as amended, and the requirements of such other legal or accounting
principles, and will execute any documents necessary to ensure such compliance.

 

j. Stock Legend. The Administrator may require that the certificates for any
shares of Common Stock purchased by Participant (or, in the case of death,
Participant’s successors) shall bear an appropriate legend to reflect the
restrictions of Paragraph 4(b) and Paragraphs 4(g) through 4(j) of this
Agreement; provided, however, that failure to so endorse any of such
certificates shall not render invalid or inapplicable Paragraph 4(j).

 

k. Scope of Agreement. This Agreement shall bind and inure to the benefit of the
Company and its successors and assigns and Participant and any successor or
successors of Participant permitted by this Agreement. This Award is expressly
subject to all terms and conditions contained in the Plan and in this Agreement,
and Participant’s failure to execute this Agreement shall not relieve
Participant from complying with such terms and conditions.

 

3



--------------------------------------------------------------------------------

l. Arbitration. Any dispute arising out of or relating to this Agreement or the
alleged breach of it, or the making of this Agreement, including claims of fraud
in the inducement, shall be discussed between the disputing parties in a good
faith effort to arrive at a mutual settlement of any such controversy. If,
notwithstanding, such dispute cannot be resolved, such dispute shall be settled
by binding arbitration. Judgment upon the award rendered by the arbitrator may
be entered in any court having jurisdiction thereof. The arbitrator shall be a
retired state or federal judge or an attorney who has practiced securities or
business litigation for at least 10 years. If the parties cannot agree on an
arbitrator within 20 days, any party may request that the chief judge of the
District Court of Hennepin County, Minnesota, select an arbitrator. Arbitration
will be conducted pursuant to the provisions of this Agreement, and the
commercial arbitration rules of the American Arbitration Association, unless
such rules are inconsistent with the provisions of this Agreement. Limited civil
discovery shall be permitted for the production of documents and taking of
depositions. Unresolved discovery disputes may be brought to the attention of
the arbitrator who may dispose of such dispute. The arbitrator shall have the
authority to award any remedy or relief that a court of this state could order
or grant; provided, however, that punitive or exemplary damages shall not be
awarded. The arbitrator may award to the prevailing party, if any, as determined
by the arbitrator, all of its costs and fees, including the arbitrator’s fees,
administrative fees, travel expenses, out-of-pocket expenses and reasonable
attorneys’ fees. Unless otherwise agreed by the parties, the place of any
arbitration proceedings shall be Hennepin County, Minnesota.

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
on the day and year first above written.

 

BUFFALO WILD WINGS, INC. By:  

 

--------------------------------------------------------------------------------

Its:  

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

Participant

 

4